Citation Nr: 0503987	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of 
poliomyelitis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on inactive and active duty for training 
with a unit of the Army National Guard.  He has not been 
certified as having served on active duty.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2001 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The appellant did not serve on active duty.  

2.  Poliomyelitis is not related to the appellant's National 
Guard service.  


CONCLUSION OF LAW

Poliomyelitis was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for poliomyelitis.  A 
report of an examination for enlistment into service with a 
National Guard unit, dated in April 1955, shows normal 
clinical evaluation.  Review of the record shows that private 
treatment reports, dated from July 1957 to April 1958, show 
treatment for poliomyelitis.  Service records include a 
record of the appellant's principle duty assignments, showing 
duty on several occasions from April 1955 to December 1956.  
The appellant was rendered inactive for National Guard 
service in August 1957.  Certifications from the National 
Personnel Records Center show that the appellant had service 
with the National Guard only, and did not serve on active 
duty.  

The appellant testified at a hearing before the undersigned 
in February 2004.  At that time, he stated that he had been 
scheduled for active duty for training from the 6th to the 
24th of August 1957, but was unable to report for duty due to 
contracting poliomyelitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The appellant, having served only on active duty for training 
or inactive duty training, and without having an established 
service connected disorder, does not meet the criteria for 
veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium 78 
F.3d 604 (Fed. Cir. 1996).  While he contends that he was to 
report for active duty training in August 1957, the medical 
records show that he manifested poliomyelitis in July 1957, 
prior to that time.  He was not performing National Guard 
service in July 1957.  Under these circumstances, there is no 
basis upon which service connection may be established.  As 
such, service connection must be denied.  


ORDER

Service connection for poliomyelitis is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


